EXHIBIT 10.33

 

LEASE TERMINATION AGREEMENT

 

This Lease Termination Agreement (“Agreement”) is made, entered and effective
this 4th day of March, 2004, by and between MANAFORT FAMILY, LLC, a limited
liability company under and existing by virtue of the laws of the State of
Connecticut, the successor in interest to MB Associates, having its principal
place of business at 414 New Britain Avenue, Plainville, Connecticut 06062
(hereinafter referred to as “Landlord”), and Boston Biomedica, Inc., a
corporation incorporated under and existing by virtue of the laws of the
Commonwealth of Massachusetts, and the successor in interest to BBI-North
American Clinical Laboratories, Inc., having a present principal place of
business at 375 West Street  West Bridgewater MA 02379 (hereinafter referred to
as “Tenant”).

 

WHEREAS, on the 28th day of July, 1995, the parties entered into a written lease
of the property known as 75 North Mountain Road, New Britain, Connecticut, the
“Premises”, for an initial term of five (5) years beginning on August 1, 1995
and terminating on July 31, 2000 ( the “Lease”); and

 

WHEREAS, in accordance with Section 3 of the Lease, Tenant exercised its option
to renew the Lease for an additional term of five (5) years commencing on August
1, 2000 (“Lease Extension”); and

 

WHEREAS, the parties desire to cancel and terminate the Lease and Lease
Extension on the terms and conditions herein provided;

 

NOW, THEREFORE, in consideration of the payments and mutual covenants of the
respective parties, it is agreed:

 

1.             Surrender.  Tenant does hereby surrender possession of the
Premises described in the Lease and Lease Extension to Landlord, and Landlord
does hereby accept the surrender of the Premise as of the date of the signing
and execution of this Agreement, and the Lease and Lease Extension shall be and
the same are hereby cancelled and terminated.

 

2.             Consideration.  For and in consideration of the foregoing
surrender and acceptance and termination of Lease and Lease extension, Tenant
concurrently herewith does hereby agree to pay to Landlord a lease buyout amount
of One Hundred Fourteen Thousand Two Hundred Four ($114,204.00) Dollars on the
following schedule:

 

a.             The sum of $12, 689.34 at the time of signing this Agreement and
the remaining balance to be paid in monthly installments on the first day of
each consecutive month starting April 1, 2004 in the principal amount of
$12,689.34, for a total of nine (9) equal payments.  Time is of the essence.

 

b.             In the event that Tenant fails or neglects timely to deliver a
monthly payment, the Landlord may give written notice of default and Landlord
shall be entitled to accelerate the entire remaining balance.  Upon notice of
default, Tenant shall be liable for interest at the statutory rate for judgments
in Connecticut.  Tenant shall be liable and responsible for all costs of
collection including attorneys’ fees incurred by the Landlord in enforcing its
rights under this Agreement and in collecting the unpaid balance.

 

3.             Deposits.  Tenant acknowledges and certifies that the Landlord
has not held any security deposits and as a result none need be refunded.

 

4.             February Rent.  Landlord acknowledges that Tenant has paid the
February 2004 rent.

 

5.             Storage.  As part of the consideration and during such time that
Tenants timely pays the installments and without creating a new tenancy, the
Tenant is authorized to store medical records and miscellaneous furniture, at
Tenant’s own risk, in the basement of the Premises until May 31, 2004 at no
additional charge or rent.  Tenant shall maintain sufficient insurance coverage
for all loss, damage or destruction of such medical records and miscellaneous
furniture and save and hold Landlord harmless from any such claims. Should
Tenant not remove such records and miscellaneous furniture on or before May 31,
2004, the Landlord is authorized to remove and relocate or dispose of such
records and miscellaneous furniture at the Tenant’s expense and Tenant shall be
liable to Landlord for all related costs and expenses incurred with regard to
removal, relocation and

 

1

--------------------------------------------------------------------------------


 

disposal, including substitute storage charges and transportation charges
incurred by Landlord.  Tenant certifies that all medical waste has been removed
from the premises at or before the date of surrender of the Premises.

 

6.             Utilities.  Upon timely surrender of the Premises Landlord agrees
that the expense for the utilities serving the Premises will revert to
Landlord.  Tenant certifies that it has timely paid for all utility services as
required by the Lease and Lease Extension up to the date of surrender.

 

7.             Release.  Except for the obligations under this Agreement the
respective parties hereby release one another from any and all claims that
either party may have against the other for any manner or thing arising out of
or relating to the Lease and Lease Extension with regard  to possession of the
demised Premises by Tenant.

 

8.             Laws.      This Agreement shall be subject to and interpreted in
accordance with the laws of the State of Connecticut.

 

9.             Notices.   Notices and any communications between the parties
shall be addressed to the parties at the addresses identified in the preamble,
unless a party provides written notice to the other of a substitute address.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

LANDLORD

Witness:

Manafort Family, LLC

 

 

 

 

By:

 

/s/ James A. Manafort, Jr.

 

 

 

James A. Manafort, Jr.

 

 

Its duly authorized Manager

 

 

 

 

 

 

 

 

 

 

TENANT

Witness:

Boston Biomedica, Inc.

 

 

 

 

By:

/s/ Kevin W. Quinlan

 

 

 

Kevin W. Quinlan

 

 

Its duly authorized President

 

 

and Chief Operating Officer

 

 

 

 

 

STATE OF CONNECTICUT

)

 

 

 

 

)

ss:  Plainville

 

March 4, 2004

COUNTY OF HARTFORD

)

 

 

 

 

On this the 4th day of March, 2004, before me, the undersigned officer,
personally appeared James A. Manafort, Jr., who acknowledged himself to be the
Manager of Manafort Family, LLC, and that he as such Manager, being authorized
so to do, executed the foregoing instrument for the purposes therein contained,
as his free act and deed, and the free act and deed of said limited liability
company.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

2

--------------------------------------------------------------------------------


 

STATE OF

 

 

)

 

 

 

 

 

)

ss:

 

 

 

March 4, 2004

COUNTY OF

 

 

)

 

 

 

 

On this the 4th day of March, 2004, before me, the undersigned officer,
personally appeared Kevin W. Quinlan, who acknowledged himself to be the
President of Boston Biomedica, Inc., and that he as such President, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, as his free act and deed, and the free act and deed of said
corporation

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

3

--------------------------------------------------------------------------------